
	

114 HR 1139 IH: Detergent Poisoning And Child Safety Act of 2015
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1139
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Ms. Speier (for herself, Mr. Rush, Ms. Moore, Ms. Schakowsky, Mr. Tonko, Mrs. Bustos, Mr. Conyers, Mr. Honda, Mr. Garamendi, Mr. Grijalva, Ms. Jackson Lee, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Consumer Product Safety Commission to establish a consumer product safety standard
			 for liquid detergent packets to protect children under the age of five
			 from injury or illness, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Detergent Poisoning And Child Safety Act of 2015 or the Detergent PACS Act of 2015. 2.Special packaging and other requirements for liquid detergent packets (a)DefinitionsIn this Act:
 (1)CommissionThe term Commission means the Consumer Product Safety Commission. (2)Consumer productThe term consumer product has the meaning given such term in section 3(a) of the Consumer Product Safety Act (15 U.S.C. 2052(a)).
 (3)Detergent packetThe term detergent packet means a consumer product that consists of a detergent enclosed in a water soluble outer layer. (4)Liquid detergent packetThe term liquid detergent packet means a consumer product that consists of a substantially liquid or gel detergent enclosed in a water soluble outer layer.
 (5)Special packagingThe term special packaging has the meaning given that term in section 2 of the Poison Prevention Packaging Act of 1970 (15 U.S.C. 1471).
				(b)Safety standards required
 (1)In generalExcept as provided in subsection (c)(1), not later than 540 days after the date of the enactment of this Act, the Commission shall promulgate a final rule that establishes safety standards for liquid detergent packets to protect children who are younger than 5 years of age from injury or illness caused by exposure to such packets.
 (2)ElementsThe final rule promulgated under paragraph (1) shall— (A)require special packaging for liquid detergent packets;
 (B)include standards to address the design and color of liquid detergent packets to— (i)make them less attractive to children;
 (ii)reduce the likelihood of exposure to detergent; and (iii)otherwise reduce risks related to the ingestion or aspiration of, or ocular contact with, detergent and other potential injury risks of liquid detergent packets;
 (C)include standards to address the composition of liquid detergent packets to make the consequences of exposure less severe; and
 (D)prescribe warning labels that— (i)adequately inform consumers of the potential risks of injury and death caused by liquid detergent packets;
 (ii)are conspicuous and visible at the point of sale; (iii)clarify hazard patterns, including known consequences of such hazards; and
 (iv)identify actions needed to avoid injury. (3)Treatment as consumer product safety standardA rule promulgated under paragraph (1) shall be treated as a consumer product safety standard described in section 7(a) of the Consumer Product Safety Act (15 U.S.C. 2056(a)).
				(4)Rulemaking
 (A)In generalA rule under paragraph (1) shall be promulgated in accordance with section 553 of title 5, United States Code.
 (B)Inapplicability of certain requirementsSection 9 of the Consumer Product Safety Act (15 U.S.C. 2058) shall not apply to a rulemaking under paragraph (1).
					(c)Adoption of voluntary standard
 (1)In generalSubsection (b)(1) shall not apply if the Commission determines that— (A)a voluntary standard pertaining to liquid detergent packets manufactured or imported for use in the United States protects children as described in subsection (b)(1);
 (B)such voluntary standard is or will be in effect not later than 1 year after the date of the enactment of this Act; and
 (C)such voluntary standard is developed by ASTM International Subcommittee F15.71 on Liquid Laundry Packets, or such other entity as the Commission considers a successor to ASTM International Subcommittee F15.71.
 (2)Publication of determinationIf the Commission makes a determination under paragraph (1), the Commission shall publish such determination in the Federal Register.
 (3)Treatment of voluntary standardIf the Commission determines that a voluntary standard meets the conditions in paragraph (1), such standard shall be treated as a consumer product safety standard described in section 7(a) of the Consumer Product Safety Act (15 U.S.C. 2056(a)) beginning on the date that is the later of—
 (A)the date that is 180 days after the date of the publication under paragraph (2) of such determination; or
 (B)the effective date specified in the voluntary standard. (4)Revision of voluntary standard (A)Notice of revisionIf a voluntary standard is treated as a consumer product safety standard under paragraph (3) and such standard is revised by ASTM International after the Commission makes a determination under paragraph (1), ASTM International shall notify the Commission of such revision not later than 60 days after making such revision.
 (B)Treatment of revisionsA voluntary standard with respect to which the Commission receives notice under subparagraph (A) shall be treated as a consumer product safety standard described in section 7(a) of the Consumer Product Safety Act (15 U.S.C. 2056(a)), promulgated in lieu of the prior version, effective 180 days after the date the Commission is notified of the revision under subparagraph (A), unless not later than 90 days after receiving that notice the Commission determines that the revised voluntary standard does not meet the requirements of paragraph (1)(A), in which case the Commission shall continue to enforce the prior version.
					(d)Future rulemaking
 (1)In generalThe Commission may, at any time after promulgating a final rule under subsection (b)(1) or making a determination under subsection (c)(1), promulgate such rules in accordance with section 553 of title 5, United States Code, as the Commission considers appropriate to protect, to the maximum degree practicable, children as described in subsection (a)(1).
 (2)Treatment as consumer product safety standardA rule promulgated under paragraph (1) shall be treated as a consumer product safety standard described in section 7(a) of the Consumer Product Safety Act (15 U.S.C. 2056(a)).
 (3)Inapplicability of certain requirementsSection 9 of the Consumer Product Safety Act (15 U.S.C. 2058) shall not apply to a rulemaking under paragraph (1).
				(e)Report to Congress
 (1)In generalNot later than 4 years after the date of the enactment of this Act, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on risks posed by detergent packets to young children and how the Commission is working to protect such children from such risks.
 (2)Matters CoveredThe report required by paragraph (1) shall include the following: (A)A quantitative assessment of annual national pediatric exposure to detergent packets, including the number of exposure incidents, the means of exposure (whether by ingestion, aspiration, or ocular contact), the clinical effects of the exposures, and medical outcomes.
 (B)An assessment as to whether the rule promulgated under subsection (b)(1) or the voluntary standard adopted under subsection (c), as the case may be, has been effective in protecting young children from injury or illness caused by exposure to detergent packets.
 (C)Such recommendations for legislative or administrative action as the Commission may have to protect young children as described in subparagraph (B).
 (3)PublicationThe Commission shall make the report required by paragraph (1) available to the public on the Internet website of the Commission.
				
